SHERRY RADACK                                                                       CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                      CLERK OF THE COURT

TERRY JENNINGS                                                                      JANET WILLIAMS
EVELYN KEYES                                                                         CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
MICHAEL MASSENGALE
                                     Court of Appeals                               PHONE: 713-274-2700
                                                                                    FAX:   713-755-8131
HARVEY BROWN
REBECA HUDDLE
                                   First District of Texas                          www.txcourts.gov/1stcoa.aspx
RUSSELL LLOYD                           301 Fannin Street
 JUSTICES
                                    Houston, Texas 77002-2066
                                              May 28, 2015

Nicholas Whitaker
The Ahn Law Firm
9930 Long Point Road
Houston, TX 77055
* DELIVERED VIA E-MAIL *

RE:    Court of Appeals Number: 01-15-00476-CV Trial Court Case Number: 2012-15926

Style: Arsenio Cantu
       v.
       Elbar Investments, Inc. and Tax Ease Funding, L.P.


        As of the date of this NOTICE, appellant(s) has not paid the required $195 filing fee to
prosecute this appeal. See TEX. R. APP. P. 5 (requiring payment of fees at time of filing, unless excused);
see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp. 2011), § 51.941(a) (Vernon 2005), § 101.041
(Vernon Supp. 2011) (listing fees in court of appeals); Order Regarding Fees Charged in Civil Cases in
the Supreme Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,
Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1) (listing fees
in court of appeals).

       This is NOTICE to the appellant that this appeal is subject to dismissal, if the filing fee has not
been paid within 20 days of this NOTICE. See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3
(allowing involuntary dismissal).Sincerely,




                                                     Christopher A. Prine, Clerk of the Court